UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEXANDER SHERMAN MCKENZIE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:97-cr-00203-MR-1)


Submitted:   February 25, 2010              Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Sherman McKenzie, Appellant Pro Se. Thomas Richard
Ascik, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander       Sherman      McKenzie    appeals   the    district

court’s order denying his motion for relief from his criminal

judgment, his motion for appointment of counsel, and                  his 18

U.S.C.   § 3582(c)(2)       (2006)      motion     to    modify    term      of

imprisonment.       We    have   reviewed    the    record   and    find     no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. McKenzie, No. 1:97-cr-

00203-MR-1    (W.D.N.C.   Dec.   10,    2009).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2